Title: Additional Revenue, [19 January] 1797
From: Madison, James
To: 




[19 January 1797]

   
   The report of the Committee of Ways and Means calling for additional revenue of $4,724,360 had been presented to the House on 12 January. The next day a Committee of the Whole began a lengthy debate on direct taxes (on land and slaves) and indirect taxes (on salt, sherry, wine, foreign spirits, tea, brown sugar, stamps, and windows, and including an increase in ad valorem duties on imports). On 19 January, Swift (Connecticut) moved an amendment that direct taxes be apportioned among the states not according to the “last census” but “according to their numbers.” His reason was that since the last census the population of Connecticut had scarcely increased while that of New York had doubled (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 2d sess., 1843–50, 1858–72, 1874–93, 1896–1913, 1915–16).


Mr. Madison said he thought the amendment a proper one; it went to generalize the proposition, by striking out the words proposed, and would render it appropriate to the time of the law going into effect. If the tax were to be apportioned according to numbers, it must be according to the numbers as last legally ascertained by census. If no new census were taken before the act took place, then the last must be the guide; but if a new census, then that must be the guide. For these reasons, he was in favour of the amendment.



   
   Claypoole’s Am. Daily Advertiser, 21 Jan. 1797 (reprinted in Philadelphia Gazette, 25 Jan. 1797, Gazette of the U.S., 20 Feb. 1797, and American Senator, 2:154; briefly reported in Merchants’ Daily Advertiser, 20 Jan. 1797, and New World, 21 Jan. 1797, where JM is said to have opposed the amendment).






[19 January 1797]

   
   Smith (South Carolina) objected to Swift’s amendment as intending to defeat the tax bill.


Mr. Madison said he did not know to whom the gentleman referred when he said there seemed to be an intention of defeating the bill; he could assure him it was not his intention. He wished to give the proposition the fullest discussion, that the real disposition of the house might be known. The amendment, he said, could not have the effect that the gentleman supposed. If it was the intention of the legislature to have a new census, it might be taken in time; but he did not believe a new census would be taken; and, if not, the apportionment must be according to the last census, because there would be no other rule; but, if there should be another, who would say it ought not to be conformed to? If it could be really supposed that there was any intention to defeat the original proposition by this amendment, it certainly would not have his patronage.



   
   Claypoole’s Am. Daily Advertiser, 21 Jan. 1797 (reprinted in Philadelphia Gazette, 25 Jan. 1797, Gazette of the U.S., 20 Feb. 1797, and American Senator, 2:154–55).






[19 January 1797]

   
   After further debate.


Mr. Madison said, if he had foreseen that the amendment proposed could have been supposed to embarrass the measure, he should not have seconded it; but he thought it could not have that effect. He would ask, if there was a gentleman in favour of the proposition, who would not have agreed to it, if the words proposed to be struck out had not been in it? And if not, why object to the amendment. He did not think it likely that a new census would be taken; but he did not think it was necessary to prejudge that question. It was an object of detail, and might properly be determined upon hereafter. Without it the proposition would be more general. It would have the same operation in one form as in the other, and no gentleman could complain of having his intention of moving for a new census prevented by a prejudgment of the question.



   
   Claypoole’s Am. Daily Advertiser, 21 Jan. 1797 (reprinted in Philadelphia Gazette, 25 Jan. 1797, Gazette of the U.S., 20 Feb. 1797, and American Senator, 2:158; briefly reported in New World, 23 Jan. 1797). Swift’s amendment was defeated, and the Committee of the Whole approved a resolution in favor of direct taxes on land and slaves (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 2d sess., 1927, 1931).




